Citation Nr: 9911166
Decision Date: 04/26/99	Archive Date: 06/24/99

DOCKET NO. 96-39 755               DATE APR 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for rheumatic heart disease,
status post aortic valve replacement.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1955 to August
1957.

This appeal arises before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) from a rating decision of
March 1996 from the Jackson, Mississippi, Regional Office (RO).

REMAND

A review of the service medical records reflects that the March
1953 entrance examination report contains a history palpitation or
pounding of the heart. The examination showed a "systolic at apex,
functional." He was seen at the dispensary on two occasions in
December 1955 for chest pain. The veteran was hospitalized in
February 1957 for an ulcer of the duodenum. An examination showed
a blood pressure reading of 112/90. There was a grade II harsh
systolic murmur to III. The report of the veteran's separation
medical examination in August 1957 indicates that his heart was
evaluated as clinically normal. His blood pressure was 126/80. A
chest x-ray was negative.

A February 1958 VA medical examination of the heart noted that the
"apex impact in L. 5th I.S. is normal but we note a rather strong
to moderately loud systolic murmur at the apex as well as in the
aortic area. An electrocardiogram showed that an intraventricular
conduction defect which was consistent with lesion in the posterior
basal wall of the left ventricle. This was approximately six months
following his release from active duty. Subsequently, the veteran
received treatment for a heart disorder.

In view of these facts, the Board is of the opinion that additional
development is warranted. Accordingly, the case is REMANDED for the
following actions:

2 -

1. The veteran should be furnished with the appropriate release of
information forms in order to obtain copies of all VA and private
medical records, which have not previously been submitted,
pertaining to treatment for the veteran's cardiovascular disorder
since his release from active duty. The RO should also notify the
veteran that he may submit additional evidence and argument in
support of his claim. See Quarles v. Derwinski, 3 Vet. App. 129,
141 (1992).

2. The veteran should be scheduled for an examination by a
cardiovascular specialist to determine the nature, severity and
etiology of any cardiovascular disorders. The claimsfile and a copy
of this Remand should be made available to and reviewed by the
examiner in conjunction with examination. All testing deemed
necessary should be performed. If a cardiovascular disability is
diagnosed, it is requested that the examiner render an opinion as.
when the cardiovascular disorder was initially manifested? If not
during service or within one year following service, it is
requested that the examiner comment on the clinical significance of
the abnormal electrocardiographic findings recorded in February
1958. If it is determined that the heart disease was present at the
time of the veteran's entry into active duty, it is requested that
the examiner render an opinion whether it is as likely as not that
the preservice heart disease underwent a chronic increase in
severity during service beyond normal progression. A complete
rational for any opinion expressed should be included in the
examination report.

Thereafter, the case should be reviewed by the RO. If the benefit
sought is not granted, the veteran and his representative should be
furnished a Supplemental

- 3 -

Statement of the Case and provided an opportunity to respond. In accordance
with appellate procedures, the case should then be returned to the Board for
appellate consideration.

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999) for additional
development or other appropriate action must be handled in an expeditious
manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4.658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998)
(Historical and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See M21-1, Part
IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior to March
1, 1999). This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38 C.F.R.
20.1100(b) (1998).

4 -

